 



Exhibit 10.4
INDUSTRIAL LEASE AGREEMENT
BETWEEN
INDUSTRIAL PROPERTY FUND III, L.P.
AS LANDLORD
AND
NATIONSHEALTH, INC.
and
UNITED STATES PHARMACEUTICAL GROUP, LLC
COLLECTIVELY AS TENANT

 

 



--------------------------------------------------------------------------------



 



LEASE INDEX

             
 
  Section   Subject
 
           
 
    1     Basic Lease Provisions
 
    2     Demised Premises
 
    3     Term
 
    4     Base Rent
 
    5     Security Deposit
 
    6     Operating Expenses and Additional Rent
 
    7     Use of Demised Premises
 
    8     Insurance
 
    9     Utilities
 
    10     Maintenance and Repairs
 
    11     Tenant’s Personal Property; Indemnity
 
    12     Tenant’s Fixtures
 
    13     Signs
 
    14     Landlord’s Lien
 
    15     Governmental Regulations
 
    16     Environmental Matters
 
    17     AS-IS
 
    18     Tenant Alterations and Additions
 
    19     Services by Landlord
 
    20     Fire and Other Casualty
 
    21     Condemnation
 
    22     Tenant’s Default
 
    23     Landlord’s Right of Entry
 
    24     Lender’s Rights
 
    25     Estoppel Certificate and Financial Statement
 
    26     Landlord’s Liability
 
    27     Notices
 
    28     Brokers
 
    29     Assignment and Subleasing
 
    30     Termination or Expiration
 
    31     Relocation
 
    32     Late Payments
 
    33     Rules and Regulations
 
    34     Quiet Enjoyment
 
    35     Miscellaneous
 
    36     Special Stipulations
 
    37     Lease Date
 
    38     Authority
 
    39     No Offer Until Executed
 
    40     Radon Disclosure

Exhibit “A” Demised Premises
Exhibit “B” Hazardous Materials Management Plan
Exhibit “C” Special Stipulations
Exhibit “D” Rules and Regulations
Exhibit “E” Certificate of Authority

 

-2-



--------------------------------------------------------------------------------



 



INDUSTRIAL LEASE AGREEMENT
THIS LEASE AGREEMENT (the “Lease”) is made as of the “Lease Date” (as defined in
Section 37 herein) by and between INDUSTRIAL PROPERTY FUND III, L.P., a Georgia
limited partnership (“Landlord”), and NATIONSHEALTH, INC., and UNITED STATES
PHARMACEUTICAL GROUP, L.L.C., a Delaware limited liability company (collectively
“Tenant”) (the words “Landlord” and “Tenant” to include their respective legal
representatives, successors and permitted assigns where the context requires or
permits).
W I T N E S S E T H:

  1.  
Basic Lease Provisions. The following constitute the basic provisions of this
Lease:

             
 
  (a)   Demised Premises Address:   2955 West Corporate Lakes Boulevard
 
          Suite 400
 
          Weston, Florida 33331
 
                (b)   Demised Premises Square Footage: approximately 24,140 sq.
ft.
 
                (c)   Building Square Footage: approximately 120,840 sq. ft.
 
                (d)   Annual Base Rent (exclusive of applicable sales taxes):

                 
 
  Lease Year 1   $ 205,190.00     (plus the prorated amount for any Fractional
Month per Section 3 hereof, if applicable)
 
               
 
  Lease Year 2   $ 211,345.68      
 
               
 
  Lease Year 3   $ 217,686.12      
 
               
 
  Lease Year 4   $ 224,216.64      
 
               
 
  Lease Year 5   $ 230,943.12      

                  (e)   Monthly Base Rent Installments (exclusive of applicable
sales taxes):

                 
 
  Lease Year 1   $ 17,099.17     (plus the prorated amount for any Fractional
Month per Section 3 hereof, if applicable)
 
               
 
  Lease Year 2   $ 17,612.14      
 
               
 
  Lease Year 3   $ 18,140.51      
 
               
 
  Lease Year 4   $ 18,684.72      
 
               
 
  Lease Year 5   $ 19,245.26      

             
 
  (f)   Lease Commencement Date:   September 4, 2006
 
           
 
  (g)   Base Rent Commencement Date:   September 4, 2006
 
           
 
  (h)   Expiration Date:   September 30, 2011

                  (i)   Primary Term: Sixty (60) months plus, in the event the
Base Rent Commencement Date does not occur on the first (1st) day of a calendar
month, the period from and including the Base Rent Commencement Date to and
including the last day of the calendar month in which the Base Rent Commencement
Date occurs (if applicable, the “Fractional Month”)

             
 
  (j)   Tenant’s Operating Expense Percentage:            19.98%
 
           
 
  (k)   Security Deposit:       $34,198.34

             
 
  (l)   Permitted Use:   Storage and distribution of pharmaceutical supplies and
office and administrative uses reasonably ancillary thereto, including without
limitation sales and service for Tenant’s product lines.

 

-3-



--------------------------------------------------------------------------------



 



         
 
  (m)   Address for notice:

             
 
      Landlord:   Industrial Property Fund III, L.P.
 
          c/o IDI Services Group, Inc.
 
          3424 Peachtree Road, N.E., Suite 1500
 
          Atlanta, Georgia 30326
 
          Attn: Manager — Lease Administration
 
           
 
      Tenant:   United States Pharmaceutical Group, L.L.C.
 
          c/o NationsHealth, Inc.
 
          13630 NW 8th Street, Suite 210
 
          Sunrise, Florida 33322
 
          Attn. Chief Operating Officer

         
 
  (n)   Address for rental payments:

             
 
          Industrial Property Fund III, L.P.
 
          c/o IDI Services Group, LLC
 
          P.O. Box 945631
 
          Atlanta, Georgia 30394-5631

             
 
  (o)   Broker(s):   U.S. Realty

2. Demised Premises. For and in consideration of the rent hereinafter reserved
and the mutual covenants hereinafter contained, Landlord does hereby lease and
demise unto Tenant, and Tenant does hereby hire, lease and accept, from Landlord
all upon the terms and conditions hereinafter set forth the following premises,
referred to as the “Demised Premises”, as outlined on Exhibit A attached hereto
and incorporated herein: an agreed upon approximately 24,140 square feet of
space, approximately 2,000 square feet of which is office space, having an
address as set forth in Section 1(a), located within Building D (the
“Building”), which contains a total of an agreed upon approximately 120,840
square feet and is located within Weston Business Center (the “Project”),
located in Broward County, Florida. The parties acknowledge that the number of
square feet recited above has been conclusively determined and is not subject to
contest by either party.
3. Term. To have and to hold the Demised Premises for a preliminary term (the
“Preliminary Term”) commencing on the Lease Date and ending on the day
immediately preceding the Lease Commencement Date as set forth in Section 1(f),
and a primary term (the “Primary Term”) commencing on the Lease Commencement
Date and terminating on the Expiration Date as set forth in Section 1(h) (the
Preliminary Term, the Primary Term, and any and all extensions thereof, herein
referred to as the “Term”). The term “Lease Year”, as used in this Lease, shall
mean the 12-month period commencing on the Base Rent Commencement Date, and each
12-month period thereafter during the Term; provided, however, that if the Base
Rent Commencement Date is a day other than the first day of a calendar month,
the first Lease Year shall include the resulting Fractional Month and shall
extend through the end of the twelfth (12th) full calendar month following the
Base Rent Commencement Date.
4. Base Rent. Tenant shall pay to Landlord at the address set forth in
Section 1(n), as base rent for the Demised Premises, commencing on the Base Rent
Commencement Date and continuing throughout the Term in lawful money of the
United States, the annual amount set forth in Section 1(d) payable in equal
monthly installments as set forth in Section 1(e) (the “Base Rent”), payable in
advance, without demand and without abatement, reduction, set-off or deduction,
on the first day of each calendar month during the Term. If the Base Rent
Commencement Date shall fall on a day other than the first day of a calendar
month, the Base Rent shall be apportioned pro rata on a per diem basis for the
resulting Fractional Month (which pro rata payment shall be due and payable on
the Base Rent Commencement Date). No payment by Tenant or receipt by Landlord of
rent hereunder shall be deemed to be other than on account of the amount due,
and no endorsement or statement on any check or any letter accompanying any
check or payment of rent shall be deemed an accord and satisfaction, and
Landlord may accept such check as payment without prejudice to Landlord’s right
to recover the balance of such installment or payment of rent or pursue any
other remedies available to Landlord.
5. Security Deposit. Upon Tenant’s execution of this Lease, Tenant will pay to
Landlord the sum set forth in Section 1(k) (the “Security Deposit”) as security
for the full and faithful performance by Tenant of each and every term, covenant
and condition of this Lease. The acceptance by Landlord of the Security Deposit
paid by Tenant shall not render this Lease effective unless and until Landlord
shall have executed and delivered to Tenant a fully executed copy of this Lease.
The Security Deposit may be commingled with Landlord’s other funds or held by
Landlord in a separate interest bearing account, with interest paid to Landlord,
as Landlord may elect. In the event that Tenant is in default under this Lease,
Landlord may retain the Security Deposit for the payment of any sum due Landlord
or which Landlord

 

-4-



--------------------------------------------------------------------------------



 



may expend or be required to expend by reason of Tenant’s default or failure to
perform; provided, however, that any such retention by Landlord shall not be or
be deemed to be an election of remedies by Landlord or viewed as liquidated
damages, it being expressly understood and agreed that Landlord shall have the
right to pursue any and all other remedies available to it under the terms of
this Lease or otherwise. In the event all or any portion of the Security Deposit
is so retained by Landlord, Tenant shall, within five (5) days of demand
therefor from Landlord, replenish the Security Deposit to the full amount set
forth in Section 1(k). In the event that Tenant shall comply with all of the
terms, covenants and conditions of this Lease, the Security Deposit shall be
returned to Tenant within thirty (30) days after the later of (a) the Expiration
Date or (b) the date that Tenant delivers possession of the Demised Premises to
Landlord. In the event of a sale of the Building, Landlord shall have the right
to transfer the Security Deposit to the purchaser, and upon acceptance by such
purchaser, Landlord shall be released from all liability for the return of the
Security Deposit. Tenant shall not assign or encumber the money deposited as
security, and neither Landlord nor its successors or assigns shall be bound by
any such assignment or encumbrance.
6. Operating Expenses and Additional Rent.
(a) Tenant agrees to pay as Additional Rent (as defined in Section 6(b) below)
its proportionate share of Operating Expenses (as hereinafter defined).
“Operating Expenses” shall be defined as all reasonable expenses for operation,
repair, replacement and maintenance as necessary to keep the Building and the
common areas, driveways, and parking areas associated therewith (collectively,
the “Building Common Area”) fully operational and in good order, condition and
repair, including but not limited to, utilities for the Building Common Area,
expenses associated with the driveways and parking areas (including sealing and
restriping, and trash removal), roof, security systems, fire detection and
prevention systems, lighting facilities, landscaped areas, walkways, painting
and caulking, directional signage, curbs, drainage strips, sewer lines, all
charges assessed against or attributed to the Building pursuant to any
applicable easements, covenants, restrictions, agreements, declaration of
protective covenants or development standards, property management fees, all
real property taxes and special assessments imposed upon the Building, the
Building Common Area and the land on which the Building and the Building Common
Area are constructed, all costs of insurance paid by Landlord with respect to
the Building and the Building Common Area (including, without limitation,
commercially reasonable deductibles), and costs of improvements to the Building
and the Building Common Area required by any law, ordinance or regulation
applicable to the Building and the Building Common Area generally (and not
because of the particular use of the Building or the Building Common Area by a
particular tenant), which cost shall be amortized on a straight line basis over
the useful life of such improvement, as reasonably determined by Landlord.
Operating Expenses shall not include expenses for the costs of any maintenance
and repair required to be performed by Landlord at its own expense under Section
(10)(b). Further, Operating Expenses shall not include the costs for capital
improvements unless such costs are incurred for the purpose of causing a
material decrease in the Operating Expenses of the Building or the Building
Common Area or are incurred with respect to improvements made to comply with
laws, ordinances or regulations as described above. The proportionate share of
Operating Expenses to be paid by Tenant shall be a percentage of the Operating
Expenses based upon the proportion that the square footage of the Demised
Premises bears to the total square footage of the Building (such figure referred
to as “Tenant’s Operating Expense Percentage” and set forth in Section 1(j));
provided that, as to management fees, Tenant shall pay Landlord the management
fees directly attributable to the Rent (as hereinafter defined) payable
hereunder with respect to the Demised Premises, and not Tenant’s Operating
Expense Percentage of the management fees payable on the entire Building.
Notwithstanding the foregoing, Landlord shall, in Landlord’s reasonable
discretion, have the right to adjust Tenant’s proportionate share of individual
components of Operating Expenses if Tenant’s Operating Expense Percentage
thereof would not equitably allocate to Tenant its share of such component of
Operating Expenses in light of Tenant’s particular use of, manner of use of
and/or level of tenant improvements in the Demised Premises. Prior to or
promptly after the beginning of each calendar year during the Term, Landlord
shall estimate the total amount of Operating Expenses to be paid by Tenant
during each such calendar year and Tenant shall pay to Landlord one-twelfth
(1/12) of such sum on the first day of each calendar month during each such
calendar year, or part thereof, during the Term. Within a reasonable time after
the end of each calendar year, Landlord shall submit to Tenant a statement of
the actual amount of Operating Expenses for such calendar year, and the actual
amount owed by Tenant, and within thirty (30) days after receipt of such
statement, Tenant shall pay any deficiency between the actual amount owed and
the estimates paid during such calendar year, or in the event of overpayment,
Landlord shall credit the amount of such overpayment toward the next installment
of Operating Expenses owed by Tenant or remit such overpayment to Tenant if the
Term has expired or has been terminated and no Event of Default exists
hereunder. The obligations in the immediately preceding sentence shall survive
the expiration or any earlier termination of this Lease. If the Lease
Commencement Date shall fall on other than the first day of the calendar year,
and/or if the Expiration Date shall fall on other than the last day of the
calendar year, Tenant’s proportionate share of the Operating Expenses for such
calendar year shall be apportioned prorata.
(b) Any amounts required to be paid by Tenant hereunder (in addition to Base
Rent) and any charges or expenses incurred by Landlord on behalf of Tenant under
the terms of this Lease shall be considered “Additional Rent” payable in the
same manner and upon the same terms and conditions as the Base Rent reserved
hereunder except as set forth herein to the contrary (all such Base Rent and
Additional Rent sometimes being referred to collectively herein as “Rent”). Any
failure on the part of Tenant to pay such Additional Rent when and as the same
shall become due shall entitle Landlord to the remedies available to it for
non-payment of Base Rent. Tenant’s obligations for payment of Additional Rent
shall begin to accrue on the Lease Commencement Date regardless of the Base Rent
Commencement Date.

 

-5-



--------------------------------------------------------------------------------



 



(c) If applicable in the jurisdiction where the Demised Premises are located,
Tenant shall pay and be liable for all rental, sales, use and inventory taxes or
other similar taxes, if any, on the amounts payable by Tenant hereunder levied
or imposed by any city, state, county or other governmental body having
authority, such payments to be in addition to all other payments required to be
paid to Landlord by Tenant under the terms of this Lease. Such payment shall be
made by Tenant directly to such governmental body if billed to Tenant, or if
billed to Landlord, such payment shall be paid concurrently with the payment of
the Base Rent, Additional Rent, or such other charge upon which the tax is
based, all as set forth herein.
7. Use of Demised Premises.
(a) The Demised Premises shall be used for the Permitted Use set forth in
Section 1(l) and for no other purpose.
(b) Tenant will permit no liens to attach or exist against the Demised Premises,
and shall not commit any waste.
(c) The Demised Premises shall not be used for any illegal purposes, and Tenant
shall not allow, suffer, or permit any vibration, noise, odor, light or other
effect to occur within or around the Demised Premises that could constitute a
nuisance or trespass for Landlord or any occupant of the Building or an
adjoining building, its customers, agents, or invitees. Upon notice by Landlord
to Tenant that any of the aforesaid prohibited uses are occurring, Tenant agrees
to promptly remove or control the same.
(d) Tenant shall not in any way violate any law, ordinance or restrictive
covenant affecting the Demised Premises, and shall not in any manner use the
Demised Premises so as to cause cancellation of, prevent the use of, or increase
the rate of, the fire and extended coverage insurance policy required hereunder.
Landlord makes no (and does hereby expressly disclaim any) covenant,
representation or warranty as to the Permitted Use being allowed by or being in
compliance with any applicable laws, rules, ordinances or restrictive covenants
now or hereafter affecting the Demised Premises, and any zoning letters, copies
of zoning ordinances or other information from any governmental agency or other
third party provided to Tenant by Landlord or any of Landlord’s agents or
employees shall be for informational purposes only, Tenant hereby expressly
acknowledging and agreeing that Tenant shall conduct and rely solely on its own
due diligence and investigation with respect to the compliance of the Permitted
Use with all such applicable laws, rules, ordinances and restrictive covenants
and not on any such information provided by Landlord or any of its agents or
employees.
(e) In the event insurance premiums pertaining to the Demised Premises, the
Building, or the Building Common Area, whether paid by Landlord or Tenant, are
increased over the least hazardous rate available due to the nature of the use
of the Demised Premises by Tenant, Tenant shall pay such additional amount as
Additional Rent.
8. Insurance.
(a) Tenant covenants and agrees that from and after the Lease Commencement Date
or any earlier date upon which Tenant enters or occupies the Demised Premises or
any portion thereof, Tenant will carry and maintain, at its sole cost and
expense, the following types of insurance, in the amounts specified and in the
form hereinafter provided for:
(i) Liability insurance in the Commercial General Liability form (including
Broad Form Property Damage and Contractual Liabilities or reasonable equivalent
thereto) covering the Demised Premises and Tenant’s use thereof against claims
for bodily injury or death, property damage and product liability occurring
upon, in or about the Demised Premises, such insurance to be written on an
occurrence basis (not a claims made basis), to be in combined single limits
amounts not less than $3,000,000.00 and to have general aggregate limits of not
less than $10,000,000.00 for each policy year. The insurance coverage required
under this Section 8(a)(i) shall, in addition, extend to any liability of Tenant
arising out of the indemnities provided for in Section 11 and, if necessary, the
policy shall contain a contractual endorsement to that effect.
(ii) Insurance covering (A) all of the items included in the leasehold
improvements constructed in the Demised Premises by or at the expense of
Landlord (collectively, the “Improvements”), including but not limited to
demising walls and the heating, ventilating and air conditioning system and
(B) Tenant’s trade fixtures, merchandise and personal property from time to time
in, on or upon the Demised Premises, in an amount not less than one hundred
percent (100%) of their full replacement value from time to time during the
Term, providing protection against perils included within the standard form of
“Special Form” fire and casualty insurance policy, together with insurance
against sprinkler damage, vandalism and malicious mischief. Any policy proceeds
from such insurance relating to the Improvements shall be used solely for the
repair, construction and restoration or replacement of the Improvements damaged
or destroyed unless this Lease shall cease and terminate under the provisions of
Section 20.

 

-6-



--------------------------------------------------------------------------------



 



(b) All policies of the insurance provided for in Section 8(a) shall be issued
in form reasonably acceptable to Landlord by insurance companies with a rating
of not less than “A,” and financial size of not less than Class XII, in the most
current available “Best’s Insurance Reports”, and licensed to do business in the
state in which the Building is located. Each and every such policy:
(i) shall name Landlord, Lender (as defined in Section 24), and any other party
reasonably designated by Landlord, as an additional insured. In addition, the
coverage described in Section 8(a)(ii)(A) relating to the Improvements shall
also name Landlord as “loss payee”;
(ii) shall be delivered to Landlord, in the form of an insurance certificate
acceptable to Landlord as evidence of such policy, prior to the Lease
Commencement Date and thereafter within thirty (30) days prior to the expiration
of each such policy, and, as often as any such policy shall expire or terminate.
Renewal or additional policies shall be procured and maintained by Tenant in
like manner and to like extent;
(iii) shall contain a provision that the insurer will give to Landlord and such
other parties in interest at least thirty (30) days notice in writing in advance
of any material change, cancellation, termination or lapse, or the effective
date of any reduction in the amounts of insurance; and
(iv) shall be written as a primary policy which does not contribute to and is
not in excess of coverage which Landlord may carry.
(c) In the event that Tenant shall fail to carry and maintain the insurance
coverages set forth in this Section 8, Landlord may upon thirty (30) days notice
to Tenant (unless such coverages will lapse in which event no such notice shall
be necessary) procure such policies of insurance and Tenant shall promptly
reimburse Landlord therefor.
(d) Notwithstanding anything to the contrary contained in this Lease, Landlord
and Tenant hereby waive any rights each may have against the other on account of
any loss or damage occasioned to Landlord or Tenant, as the case may be, their
respective property, the Demised Premises, its contents or to the other portions
of the Building, arising from any risk covered by “Special Form” fire and
extended coverage insurance of the type and amount required to be carried
hereunder, provided that such waiver does not invalidate such policies or
prohibit recovery thereunder. The parties hereto shall cause their respective
insurance companies insuring the property of either Landlord or Tenant against
any such loss, to waive any right of subrogation that such insurers may have
against Landlord or Tenant, as the case may be.
9. Utilities. During the Term, Tenant shall promptly pay as billed to Tenant all
rents and charges for water and sewer services and all costs and charges for
gas, steam, electricity, fuel, light, power, telephone, heat and any other
utility or service used or consumed in or servicing the Demised Premises and all
other costs and expenses involved in the care, management and use thereof as
charged by the applicable utility companies. All such utilities, except for
sewer and water, shall be separately metered and billed to Tenant, and Tenant
shall establish an account with the utility provider with respect to each such
separately metered utility. Sewer and water shall not be separately metered, and
shall be billed to Tenant by Landlord, at Landlord’s actual cost, in an amount
equal to a reasonable estimation of such utilities actually used by Tenant.
Tenant’s obligation for payment of all utilities shall commence on the earlier
of the Lease Commencement Date or the date of Tenant’s actual occupancy of all
or any portion of the Demised Premises, including any period of occupancy prior
to the Lease Commencement Date, regardless of whether or not Tenant conducts
business operations during such period of occupancy. In the event Tenant’s use
of any utility not separately metered is in excess of the average use by other
tenants, Landlord shall have the right to install a meter for such utility, at
Tenant’s expense, and bill Tenant for Tenant’s actual use. If Tenant fails to
pay any utility bills or charges, Landlord may, at its option and upon
reasonable notice to Tenant, pay the same and in such event, the amount of such
payment, together with interest thereon at the Interest Rate as defined in
Section 32 from the date of such payment by Landlord, will be added to Tenant’s
next payment due as Additional Rent.
10. Maintenance and Repairs.
(a) Tenant shall, at its own cost and expense, maintain in good condition and
repair and replace as necessary the interior of the Demised Premises, including
but not limited to the heating, air conditioning and ventilation systems, glass,
windows and doors, sprinkler, all plumbing and sewage systems, fixtures,
interior walls, floors (including floor slabs), ceilings, storefronts, plate
glass, skylights, all electrical facilities and equipment including, without
limitation, lighting fixtures, lamps, fans and any exhaust equipment and
systems, electrical motors, and all other appliances and equipment (including,
without limitation, dock levelers, dock shelters, dock seals and dock lighting)
of every kind and nature located in, upon or about the Demised Premises, except
as to such maintenance, repair and replacement as is the obligation of Landlord
pursuant to Section 10(b). During the Term, Tenant shall maintain in full force
and effect a service contract for the maintenance of the heating, ventilation
and air conditioning systems with an entity reasonably acceptable to Landlord;
provided, however, that during the one year

 

-7-



--------------------------------------------------------------------------------



 



period following the Lease Commencement Date, such service contract shall be
maintained with the contractor that installed the heating, ventilation and air
conditioning systems and shall provide for at least two preventive maintenance
service calls during such one year period. Tenant shall deliver to Landlord
(i) a copy of said service contract prior to the Lease Commencement Date, and
(ii) thereafter, a copy of a renewal or substitute service contract within
thirty (30) days prior to the expiration of the existing service contract.
Tenant’s obligation shall exclude any maintenance, repair and replacement
required because of the act or negligence of Landlord, its employees,
contractors or agents, which shall be the responsibility of Landlord.
(b) Landlord shall, at its own cost and expense, maintain in good condition and
repair the foundation (beneath the floor slab) and structural frame of the
Building. Landlord’s obligation shall exclude the cost of any maintenance or
repair required because of the act or negligence of Tenant or any of Tenant’s
subsidiaries or affiliates, or any of Tenant’s or such subsidiaries’ or
affiliates’ agents, contractors, employees, licensees or invitees (collectively,
“Tenant’s Affiliates”), the cost of which shall be the responsibility of Tenant.
Landlord shall never have any obligation to repair, maintain or replace,
pursuant to this subsection 10(b) or any other provision of this Lease, any
Tenant’s Change (as defined in Section 18 hereof).
(c) Unless the same is caused solely by the negligent action or inaction of
Landlord, its employees or agents, and is not covered by the insurance required
to be carried by Tenant pursuant to the terms of this Lease, Landlord shall not
be liable to Tenant or to any other person for any damage occasioned by failure
in any utility system or by the bursting or leaking of any vessel or pipe in or
about the Demised Premises, or for any damage occasioned by water coming into
the Demised Premises or arising from the acts or neglects of occupants of
adjacent property or the public.
11. Tenant’s Personal Property; Indemnity. All of Tenant’s personal property in
the Demised Premises shall be and remain at Tenant’s sole risk. Landlord, its
agents, employees and contractors, shall not be liable for, and Tenant hereby
releases Landlord from, any and all liability for theft thereof or any damage
thereto occasioned by any act of God or by any acts, omissions or negligence of
any persons. Landlord, its agents, employees and contractors, shall not be
liable for any injury to the person or property of Tenant or other persons in or
about the Demised Premises, Tenant expressly agreeing to indemnify and save
Landlord, its agents, employees and contractors, harmless, in all such cases,
except, in the case of personal injury only, to the extent caused by the
negligence of Landlord, its agents, employees and contractors. Tenant further
agrees to indemnify and reimburse Landlord for any costs or expenses, including,
without limitation, attorneys’ fees, that Landlord reasonably may incur in
investigating, handling or litigating any such claim against Landlord by a third
person, unless such claim arose from the negligence of Landlord, its agents,
employees or contractors. The provisions of this Section 11 shall survive the
expiration or earlier termination of this Lease with respect to any damage,
injury or death occurring before such expiration or termination.
12. Tenant’s Fixtures. Tenant shall have the right to install in the Demised
Premises trade fixtures required by Tenant or used by it in its business, and if
installed by Tenant, to remove any or all such trade fixtures from time to time
during and upon termination or expiration of this Lease, provided no Event of
Default, as defined in Section 22, then exists; provided, however, that Tenant
shall repair and restore any damage or injury to the Demised Premises (to the
condition in which the Demised Premises existed prior to such installation)
caused by the installation and/or removal of any such trade fixtures.
13. Signs. No sign, advertisement or notice shall be inscribed, painted,
affixed, or displayed on the windows or exterior walls of the Demised Premises
or on any public area of the Building, except in such places, numbers, sizes,
colors and styles as are approved in advance in writing by Landlord, and which
conform to all applicable laws, ordinances, or covenants affecting the Demised
Premises. Any and all signs installed or constructed by or on behalf of Tenant
pursuant hereto shall be installed, maintained and removed by Tenant at Tenant’s
sole cost and expense.
14. Reserved
15. Governmental Regulations. Tenant shall promptly comply throughout the Term,
at Tenant’s sole cost and expense, with all present and future laws, ordinances,
orders, rules, regulations or requirements of all federal, state and municipal
governments and appropriate departments, commissions, boards and officers
thereof (collectively, “Governmental Requirements”) relating to (a) all or any
part of the Demised Premises, and (b) the use or manner of use of the Demised
Premises and the Building Common Area. Tenant shall also observe and comply with
the requirements of all policies of public liability, fire and other policies of
insurance at any time in force with respect to the Demised Premises. Without
limiting the foregoing, if as a result of one or more Governmental Requirements
it is necessary, from time to time during the Term, to perform an alteration or
modification of the Demised Premises, the Building or the Building Common Area
(a “Code Modification”) which is made necessary as a result of the specific use
being made by Tenant of the Demised Premises or a Tenant’s Change, then such
Code Modification shall be the sole and exclusive responsibility of Tenant in
all respects; any such Code Modification shall be promptly performed by Tenant
at its expense in accordance with the applicable Governmental Requirement and
with Section 18 hereof. If as a result of one or more Governmental Requirements
it is necessary from time to time during the Term to perform a Code Modification
which (i)

 

-8-



--------------------------------------------------------------------------------



 



would be characterized as a capital expenditure under generally accepted
accounting principles and (ii) is not made necessary as a result of the specific
use being made by Tenant of the Demised Premises (as distinguished from an
alteration or modification which would be required to be made by the owner of
any warehouse-office building comparable to the Building irrespective of the use
thereof by any particular occupant) or a Tenant’s Change, then (a) Landlord
shall have the obligation to perform the Code Modification at its expense,
(b) the cost of such Code Modification shall be amortized on a straight-line
basis over the useful life of the item in question, as reasonably determined by
Landlord, and (c) Tenant shall be obligated to pay (as Additional Rent, payable
in the same manner and upon the same terms and conditions as the Base Rent
reserved hereunder) for (i) Tenant’s proportionate share (based on Tenant’s
Operating Expense Percentage) of the portion of such amortized costs
attributable to the remainder of the Term, including any extensions thereof,
with respect to any Code Modification respecting the Building or the Building
Common Area, and (ii) the entire portion of such amortized costs attributable to
the remainder of the Term, including any extensions thereof, with respect to any
Code Modification respecting the Demised Premises. Tenant shall promptly send to
Landlord a copy of any written notice received by Tenant requiring a Code
Modification.
16. Environmental Matters.
(a) For purposes of this Lease:
(i) “Contamination” as used herein means the presence of or release of Hazardous
Substances (as hereinafter defined) into any environmental media from, upon,
within, below, into or on any portion of the Demised Premises, the Building, the
Building Common Area or the Project so as to require remediation, cleanup or
investigation under any applicable Environmental Law (as hereinafter defined).
(ii) “Environmental Laws” as used herein means all federal, state, and local
laws, regulations, orders, permits, ordinances or other requirements, which
exist now or as may exist hereafter, concerning protection of human health,
safety and the environment, all as may be amended from time to time including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. 9601 et seq. (“CERCLA”) and the Resource Conservation
and Recovery Act, 42 U.S.C. 6901 et seq. (“RCRA”).
(iii) “Hazardous Substances” as used herein means any hazardous or toxic
substance, material, chemical, pollutant, contaminant or waste as those terms
are defined by any applicable Environmental Laws and any solid wastes,
polychlorinated biphenyls, urea formaldehyde, asbestos, radioactive materials,
radon, explosives, petroleum products and oil.
(b) Landlord represents that, except as revealed to Tenant in writing by
Landlord, to Landlord’s actual knowledge, Landlord has not treated, stored or
disposed of any Hazardous Substances upon or within the Demised Premises, nor,
to Landlord’s actual knowledge, has any predecessor owner of the Demised
Premises.
(c) Tenant covenants that all its activities, and the activities of Tenant’s
Affiliates (as defined in Section 10(b)), on the Demised Premises, the Building,
or the Project during the Term will be conducted in compliance with
Environmental Laws. Tenant warrants that it is currently in compliance with all
applicable Environmental Laws and that there are no pending or threatened
notices of deficiency, notices of violation, orders, or judicial or
administrative actions involving alleged violations by Tenant of any
Environmental Laws. Tenant, at Tenant’s sole cost and expense, shall be
responsible for obtaining all permits or licenses or approvals under
Environmental Laws necessary for Tenant’s operation of its business on the
Demised Premises and shall make all notifications and registrations required by
any applicable Environmental Laws. Tenant, at Tenant’s sole cost and expense,
shall at all times comply with the terms and conditions of all such permits,
licenses, approvals, notifications and registrations and with any other
applicable Environmental Laws. Tenant warrants that it has obtained all such
permits, licenses or approvals and made all such notifications and registrations
required by any applicable Environmental Laws necessary for Tenant’s operation
of its business on the Demised Premises.
(d) Tenant shall not cause or permit any Hazardous Substances to be brought
upon, kept or used in or about the Demised Premises, the Building, or the
Project without the prior written consent of Landlord, which consent shall not
be unreasonably withheld; provided, however, that the consent of Landlord shall
not be required for the use at the Demised Premises of cleaning supplies, toner
for photocopying machines and other similar materials, in containers and
quantities reasonably necessary for and consistent with normal and ordinary use
by Tenant in the routine operation or maintenance of Tenant’s office equipment
or in the routine janitorial service, cleaning and maintenance for the Demised
Premises. For purposes of this Section 16, Landlord shall be deemed to have
reasonably withheld consent if Landlord determines that the presence of such
Hazardous Substance within the Demised Premises could result in a risk of harm
to person or property or otherwise negatively affect the value or marketability
of the Building or the Project.
(e) Tenant shall not cause or permit the release of any Hazardous Substances by
Tenant or Tenant’s Affiliates into any environmental media such as air, water or
land, or into or on the Demised Premises, the Building or the Project in any
manner that violates any Environmental Laws. If

 

-9-



--------------------------------------------------------------------------------



 



such release shall occur, Tenant shall (i) take all steps reasonably necessary
to contain and control such release and any associated Contamination, (ii) clean
up or otherwise remedy such release and any associated Contamination to the
extent required by, and take any and all other actions required under,
applicable Environmental Laws and (iii) notify and keep Landlord reasonably
informed of such release and response.
(f) Regardless of any consents granted by Landlord pursuant to Section 16(d)
allowing Hazardous Substances upon the Demised Premises, Tenant shall under no
circumstances whatsoever cause or permit (i) any activity on the Demised
Premises which would cause the Demised Premises to become subject to regulation
as a hazardous waste treatment, storage or disposal facility under RCRA or the
regulations promulgated thereunder, (ii) the discharge of Hazardous Substances
into the storm sewer system serving the Project or (iii) the installation of any
underground storage tank or underground piping on or under the Demised Premises.
(g) Tenant shall and hereby does indemnify Landlord and hold Landlord harmless
from and against any and all expense, loss, and liability suffered by Landlord
(except to the extent that such expenses, losses, and liabilities arise out of
Landlord’s own negligence or willful act), by reason of the storage, generation,
release, handling, treatment, transportation, disposal, or arrangement for
transportation or disposal, of any Hazardous Substances (whether accidental,
intentional, or negligent) by Tenant or Tenant’s Affiliates or by reason of
Tenant’s breach of any of the provisions of this Section 16. Such expenses,
losses and liabilities shall include, without limitation, (i) any and all
expenses that Landlord may incur to comply with any Environmental Laws; (ii) any
and all costs that Landlord may incur in studying or remedying any Contamination
at or arising from the Demised Premises, the Building, or the Project; (iii) any
and all costs that Landlord may incur in studying, removing, disposing or
otherwise addressing any Hazardous Substances; (iv) any and all fines, penalties
or other sanctions assessed upon Landlord; and (v) any and all legal and
professional fees and costs incurred by Landlord in connection with the
foregoing. The indemnity contained herein shall survive the expiration or
earlier termination of this Lease.
17. AS-IS. Tenant hereby accepts the Demised Premises AS IS, WHERE IS, and as
suitable for the purposes for which the same are leased hereby and hereby
expressly acknowledges and agrees that Landlord has no obligation to make any
improvements to the Demised Premises.
18. Tenant Alterations and Additions.
(a) Tenant shall not make or permit to be made any alterations, improvements, or
additions to the Demised Premises (a “Tenant’s Change”), without first obtaining
on each occasion Landlord’s prior written consent (which consent Landlord agrees
not to unreasonably withhold) and Lender’s prior written consent (if such
consent is required). As part of its approval process, Landlord may require that
Tenant submit plans and specifications to Landlord, for Landlord’s approval or
disapproval, which approval shall not be unreasonably withheld. All Tenant’s
Changes shall be performed in accordance with all legal requirements applicable
thereto and in a good and workmanlike manner with first-class materials. Tenant
shall maintain insurance reasonably satisfactory to Landlord during the
construction of all Tenant’s Changes. If Landlord at the time of giving its
approval to any Tenant’s Change notifies Tenant in writing that approval is
conditioned upon restoration, then Tenant shall, at its sole cost and expense
and at Landlord’s option upon the termination or expiration of this Lease,
remove the same and restore the Demised Premises to its condition prior to such
Tenant’s Change. No Tenant’s Change shall be structural in nature or impair the
structural strength of the Building or reduce its value. Tenant shall pay the
full cost of any Tenant’s Change and shall give Landlord such reasonable
security as may be requested by Landlord to insure payment of such cost. Except
as otherwise provided herein and in Section 12, all Tenant’s Changes and all
repairs and all other property attached to or installed on the Demised Premises
by or on behalf of Tenant shall immediately upon completion or installation
thereof be and become part of the Demised Premises and the property of Landlord
without payment therefor by Landlord and shall be surrendered to Landlord upon
the expiration or earlier termination of this Lease.
(b) To the extent permitted by law, all of Tenant’s contracts and subcontracts
for such Tenant’s Changes shall provide that no lien shall attach to or be
claimed against the Demised Premises or any interest therein other than Tenant’s
leasehold interest in the Demised Premises, and that all subcontracts let
thereunder shall contain the same provision. Whether or not Tenant furnishes the
foregoing, Tenant agrees to hold Landlord harmless from, and defend against
(with legal counsel acceptable to Landlord) all liens, claims and liabilities of
every kind, nature and description which may arise out of or in any way be
connected with such work. Tenant shall not permit the Demised Premises to become
subject to any mechanics’, laborers’ or materialmen’s lien on account of labor,
material or services furnished to Tenant or claimed to have been furnished to
Tenant in connection with work of any character performed or claimed to have
been performed for the Demised Premises by, or at the direction or sufferance of
Tenant and if any such liens are filed against the Demised Premises, Tenant
shall promptly discharge the same; provided, however, that Tenant shall have the
right to contest, in good faith and with reasonable diligence, the validity of
any such lien or claimed lien if Tenant shall give to Landlord, within fifteen
days after demand, such security as may be reasonably satisfactory to Landlord
to assure payment thereof and to prevent any sale, foreclosure, or forfeiture of
Landlord’s interest in the Demised Premises by reason of non-payment thereof;
provided further that on final determination of the lien or claim for lien,
Tenant shall immediately pay any judgment rendered, with all proper costs and
charges, and shall have the lien released and any judgment satisfied. If Tenant
fails to post such security or does not diligently contest

 

-10-



--------------------------------------------------------------------------------



 



such lien, Landlord may, without investigation of the validity of the lien
claim, discharge such lien and Tenant shall reimburse Landlord upon demand for
all costs and expenses incurred in connection therewith, which expenses shall
include any attorneys’ fees, paralegals’ fees and any and all costs associated
therewith, including litigation through all trial and appellate levels and any
costs in posting bond to effect a discharge or release of the lien. Nothing
contained in this Lease shall be construed as a consent on the part of Landlord
to subject the Demised Premises to liability under any lien law now or hereafter
existing of the state in which the Demised Premises are located, including, but
not limited to the Construction Lien Law of the State of Florida, for Demised
Premises in the State of Florida. For Demised Premises which are located in the
State of Florida, Landlord hereby advises Tenant that pursuant to the provisions
of Chapter 713, Florida Statutes, Tenant has the obligation to advise Tenant’s
contractors of the existence of this Section of the Lease. If Tenant fails to so
notify Tenant’s contractors, it may render Tenant’s contract(s) with such
contractors voidable at the option of Tenant’s contractors.
19. Services by Landlord. Landlord shall be responsible for providing for
maintenance of the Building Common Area, and, except as required by Section
10(b) hereof or as otherwise specifically provided for herein, Landlord shall be
responsible for no other services whatsoever. Tenant, by payment of Tenant’s
share of the Operating Expenses, shall pay Tenant’s pro rata share of the
expenses incurred by Landlord hereunder.
20. Fire and Other Casualty. In the event the Demised Premises are damaged by
fire or other casualty insured by Landlord, Landlord agrees to promptly restore
and repair the Demised Premises at Landlord’s expense, including the
Improvements to be insured by Tenant, but only to the extent Landlord receives
insurance proceeds therefor, including the proceeds from the insurance required
to be carried by Tenant on the Improvements. Notwithstanding the foregoing, in
the event that the Demised Premises are (i) in the reasonable opinion of
Landlord, so destroyed that they cannot be repaired or rebuilt within two
hundred seventy (270) days after the date of such damage; or (ii) destroyed by a
casualty which is not covered by Landlord’s insurance, or if such casualty is
covered by Landlord’s insurance but Lender or other party entitled to insurance
proceeds fails to make such proceeds available to Landlord in an amount
sufficient for restoration of the Demised Premises, then Landlord shall give
written notice to Tenant of such determination (the “Determination Notice”)
within sixty (60) days of such casualty. Either Landlord or Tenant may terminate
and cancel this Lease effective as of the date of such casualty by giving
written notice to the other party within thirty (30) days after Tenant’s receipt
of the Determination Notice. Upon the giving of such termination notice, all
obligations hereunder with respect to periods from and after the effective date
of termination shall thereupon cease and terminate. If no such termination
notice is given, Landlord shall, to the extent of the available insurance
proceeds, make such repair or restoration of the Demised Premises to the
approximate condition existing prior to such casualty, promptly and in such
manner as not to unreasonably interfere with Tenant’s use and occupancy of the
Demised Premises (if Tenant is still occupying the Demised Premises). Base Rent
and Additional Rent shall proportionately abate during the time that the Demised
Premises or any part thereof are unusable by reason of any such damage thereto.
21. Condemnation.
(a) If all of the Demised Premises is taken or condemned for a public or
quasi-public use, or if a material portion of the Demised Premises is taken or
condemned for a public or quasi-public use and the remaining portion thereof is
not usable by Tenant in the reasonable opinion of Landlord, this Lease shall
terminate as of the earlier of the date title to the condemned real estate vests
in the condemnor or the date on which Tenant is deprived of possession of the
Demised Premises. In such event, the Base Rent herein reserved and all
Additional Rent and other sums payable hereunder shall be apportioned and paid
in full by Tenant to Landlord to that date, all Base Rent, Additional Rent and
other sums payable hereunder prepaid for periods beyond that date shall
forthwith be repaid by Landlord to Tenant, and neither party shall thereafter
have any liability hereunder, except that any obligation or liability of either
party, actual or contingent, under this Lease which has accrued on or prior to
such termination date shall survive.
(b) If only part of the Demised Premises is taken or condemned for a public or
quasi-public use and this Lease does not terminate pursuant to Section 21(a),
Landlord shall, to the extent of the award it receives, restore the Demised
Premises to a condition and to a size as nearly comparable as reasonably
possible to the condition and size thereof immediately prior to the taking, and
there shall be an equitable adjustment to the Base Rent and Additional Rent
based on the actual loss of use of the Demised Premises suffered by Tenant from
the taking.
(c) Landlord shall be entitled to receive the entire award in any proceeding
with respect to any taking provided for in this Section 21, without deduction
therefrom for any estate vested in Tenant by this Lease, and Tenant shall
receive no part of such award. Nothing herein contained shall be deemed to
prohibit Tenant from making a separate claim, against the condemnor, to the
extent permitted by law, for the value of Tenant’s moveable trade fixtures,
machinery and moving expenses, provided that the making of such claim shall not
and does not adversely affect or diminish Landlord’s award.
22. Tenant’s Default.
(a) The occurrence of any one or more of the following events shall constitute
an “Event of Default” of Tenant under this Lease:

 

-11-



--------------------------------------------------------------------------------



 



(i) if Tenant fails to pay Base Rent or any Additional Rent hereunder as and
when such rent becomes due and such failure shall continue for more than five
(5) days after Landlord gives written notice to Tenant of such failure
(provided, however, that if payment of any Base Rent or Additional Rent required
hereunder is by check, and following deposit thereof such check is rejected or
returned due to insufficient funds, then such event shall constitute an
immediate Event of Default and no such five (5) day notice and cure period shall
be required);
(ii) if Tenant fails to pay Base Rent or any Additional Rent on time more than
three (3) times in any period of twelve (12) months, notwithstanding that such
payments have been made within the applicable cure period;
(iii) if the Demised Premises become vacant, deserted, or abandoned for more
than ten (10) consecutive days or if Tenant fails to take possession of the
Demised Premises on the Lease Commencement Date or promptly thereafter;
(iv) if Tenant permits to be done anything which creates a lien upon the Demised
Premises and fails to discharge or bond such lien, or post security with
Landlord acceptable to Landlord within thirty (30) days after receipt by Tenant
of written notice thereof;
(v) if Tenant fails to maintain in force all policies of insurance required by
this Lease and such failure shall continue for more than ten (10) days after
Landlord gives Tenant written notice of such failure;
(vi) if any petition is filed by or against Tenant or any guarantor of this
Lease under any present or future section or chapter of the Bankruptcy Code, or
under any similar law or statute of the United States or any state thereof
(which, in the case of an involuntary proceeding, is not permanently discharged,
dismissed, stayed, or vacated, as the case may be, within sixty (60) days of
commencement), or if any order for relief shall be entered against Tenant or any
guarantor of this Lease in any such proceedings;
(vii) if Tenant or any guarantor of this Lease becomes insolvent or makes a
transfer in fraud of creditors or makes an assignment for the benefit of
creditors;
(viii) if a receiver, custodian, or trustee is appointed for the Demised
Premises or for all or substantially all of the assets of Tenant or of any
guarantor of this Lease, which appointment is not vacated within sixty (60) days
following the date of such appointment; or
(ix) if Tenant fails to perform or observe any other term of this Lease and such
failure shall continue for more than thirty (30) days after Landlord gives
Tenant written notice of such failure, or, if such failure cannot be corrected
within such thirty (30) day period, if Tenant does not commence to correct such
default within said thirty (30) day period and thereafter diligently prosecute
the correction of same to completion within a reasonable time.
(b) Upon the occurrence of any one or more Events of Default, Landlord may, at
Landlord’s option, without any demand or notice whatsoever (except as expressly
required in this Section 22):
(i) Terminate this Lease by giving Tenant notice of termination, in which event
this Lease shall expire and terminate on the date specified in such notice of
termination and all rights of Tenant under this Lease and in and to the Demised
Premises shall terminate. Tenant shall remain liable for all obligations under
this Lease arising up to the date of such termination, and Tenant shall
surrender the Demised Premises to Landlord on the date specified in such notice;
or
(ii) Terminate this Lease as provided in Section 22(b)(i) hereof and recover
from Tenant all damages Landlord may incur by reason of Tenant’s default,
including, without limitation, an amount which, at the date of such termination,
is calculated as follows: (1) the value of the excess, if any, of (A) the Base
Rent, Additional Rent and all other sums which would have been payable hereunder
by Tenant for the period commencing with the day following the date of such
termination and ending with the Expiration Date had this Lease not been
terminated (the “Remaining Term”), over (B) the aggregate reasonable rental
value of the Demised Premises for the Remaining Term (which excess, if any shall
be discounted to present value at the “Treasury Yield” as defined below for the
Remaining Term); plus (2) the costs of recovering possession of the Demised
Premises and all other expenses incurred by Landlord due to Tenant’s default,
including, without limitation, reasonable attorney’s fees; plus (3) the unpaid
Base Rent and Additional Rent earned as of the date of termination plus any
interest and late fees due hereunder, plus other sums of money and damages owing
on the date of termination by Tenant to Landlord under this Lease or in
connection with the Demised Premises. The amount as calculated above shall be
deemed immediately due and payable. The payment of the amount calculated in
subparagraph (ii)(1) shall not be deemed a penalty but shall merely constitute
payment of liquidated damages, it being understood and acknowledged by Landlord
and Tenant that actual damages to Landlord are extremely difficult, if not
impossible, to ascertain. “Treasury Yield” shall mean the rate of return in
percent per annum of Treasury Constant Maturities for the length of time
specified as published in document H.15(519) (presently

 

-12-



--------------------------------------------------------------------------------



 



published by the Board of Governors of the U.S. Federal Reserve System titled
“Federal Reserve Statistical Release”) for the calendar week immediately
preceding the calendar week in which the termination occurs. If the rate of
return of Treasury Constant Maturities for the calendar week in question is not
published on or before the business day preceding the date of the Treasury Yield
in question is to become effective, then the Treasury Yield shall be based upon
the rate of return of Treasury Constant Maturities for the length of time
specified for the most recent calendar week for which such publication has
occurred. If no rate of return for Treasury Constant Maturities is published for
the specific length of time specified, the Treasury Yield for such length of
time shall be the weighted average of the rates of return of Treasury Constant
Maturities most nearly corresponding to the length of the applicable period
specified. If the publishing of the rate of return of Treasury Constant
Maturities is ever discontinued, then the Treasury Yield shall be based upon the
index which is published by the Board of Governors of the U.S. Federal Reserve
System in replacement thereof or, if no such replacement index is published, the
index which, in Landlord’s reasonable determination, most nearly corresponds to
the rate of return of Treasury Constant Maturities. In determining the aggregate
reasonable rental value pursuant to subparagraph (ii)(1)(B) above, the parties
hereby agree that, at the time Landlord seeks to enforce this remedy, all
relevant factors should be considered, including, but not limited to, (a) the
length of time remaining in the Remaining Term, (b) the then current market
conditions in the general area in which the Building is located, (c) the
likelihood of reletting the Demised Premises for a period of time equal to the
remainder of the Term, (d) the net effective rental rates then being obtained by
landlords for similar type space of similar size in similar type buildings in
the general area in which the Building is located, (e) the vacancy levels in the
general area in which the Building is located, (f) current levels of new
construction that will be completed during the Remaining Term and how this
construction will likely affect vacancy rates and rental rates and
(g) inflation; or
(iii) Without terminating this Lease, declare immediately due and payable the
sum of the following: (1) the present value (calculated using the “Treasury
Yield”) of all Base Rent and Additional Rent due and coming due under this Lease
for the entire Remaining Term (as if by the terms of this Lease they were
payable in advance), plus (2) the cost of recovering and reletting the Demised
Premises and all other expenses incurred by Landlord in connection with Tenant’s
default, plus (3) any unpaid Base Rent, Additional Rent and other rentals,
charges, assessments and other sums owing by Tenant to Landlord under this Lease
or in connection with the Demised Premises as of the date this provision is
invoked by Landlord, plus (4) interest on all such amounts from the date due at
the Interest Rate, and Landlord may immediately proceed to distrain, collect, or
bring action for such sum, or may file a proof of claim in any bankruptcy or
insolvency proceedings to enforce payment thereof; provided, however, that such
payment shall not be deemed a penalty or liquidated damages, but shall merely
constitute payment in advance of all Base Rent and Additional Rent payable
hereunder throughout the Term, and provided further, however, that upon Landlord
receiving such payment, Tenant shall be entitled to receive from Landlord all
rents received by Landlord from other assignees, tenants and subtenants on
account of said Demised Premises during the remainder of the Term (provided that
the monies to which Tenant shall so become entitled shall in no event exceed the
entire amount actually paid by Tenant to Landlord pursuant to this subparagraph
(iii)), less all costs, expenses and attorneys’ fees of Landlord incurred but
not yet reimbursed by Tenant in connection with recovering and reletting the
Demised Premises; or
(iv) Without terminating this Lease, in its own name but as agent for Tenant,
enter into and upon and take possession of the Demised Premises or any part
thereof. Any property remaining in the Demised Premises may be removed and
stored in a warehouse or elsewhere at the cost of, and for the account of,
Tenant without Landlord being deemed guilty of trespass or becoming liable for
any loss or damage which may be occasioned thereby unless caused by Landlord’s
negligence. Thereafter, Landlord may, but shall not be obligated to, lease to a
third party the Demised Premises or any portion thereof as the agent of Tenant
upon such terms and conditions as Landlord may deem necessary or desirable in
order to relet the Demised Premises. The remainder of any rentals received by
Landlord from such reletting, after the payment of any indebtedness due
hereunder from Tenant to Landlord, and the payment of any costs and expenses of
such reletting, shall be held by Landlord to the extent of and for application
in payment of future rent owed by Tenant, if any, as the same may become due and
payable hereunder. If such rentals received from such reletting shall at any
time or from time to time be less than sufficient to pay to Landlord the entire
sums then due from Tenant hereunder, Tenant shall pay any such deficiency to
Landlord. Notwithstanding any such reletting without termination, Landlord may
at any time thereafter elect to terminate this Lease for any such previous
default provided same has not been cured; or
(v) Without terminating this Lease, and with or without notice to Tenant, enter
into and upon the Demised Premises and, without being liable for prosecution or
any claim for damages therefor, maintain the Demised Premises and repair or
replace any damage thereto or do anything or make any payment for which Tenant
is responsible hereunder. Tenant shall reimburse Landlord immediately upon
demand for any expenses which Landlord incurs in thus effecting Tenant’s
compliance under this Lease and Landlord shall not be liable to Tenant for any
damages with respect thereto; or
(vi) Without liability to Tenant or any other party and without constituting a
constructive or actual eviction, suspend or discontinue furnishing or rendering
to Tenant any property, material, labor, utilities or other service, wherever
Landlord is obligated to furnish or render the same so long as an Event of
Default exists under this Lease; or

 

-13-



--------------------------------------------------------------------------------



 



(vii) With or without terminating this Lease, allow the Demised Premises to
remain unoccupied and collect rent from Tenant as it comes due; or
(viii) Pursue such other remedies as are available at law or equity.
(c) If this Lease shall terminate as a result of or while there exists an Event
of Default hereunder, any funds of Tenant held by Landlord may be applied by
Landlord to any damages payable by Tenant (whether provided for herein or by
law) as a result of such termination or default.
(d) Neither the commencement of any action or proceeding, nor the settlement
thereof, nor entry of judgment thereon shall bar Landlord from bringing
subsequent actions or proceedings from time to time, nor shall the failure to
include in any action or proceeding any sum or sums then due be a bar to the
maintenance of any subsequent actions or proceedings for the recovery of such
sum or sums so omitted.
(e) No agreement to accept a surrender of the Demised Premises and no act or
omission by Landlord or Landlord’s agents during the Term shall constitute an
acceptance or surrender of the Demised Premises unless made in writing and
signed by Landlord. No re-entry or taking possession of the Demised Premises by
Landlord shall constitute an election by Landlord to terminate this Lease unless
a written notice of such intention is given to Tenant. No provision of this
Lease shall be deemed to have been waived by either party unless such waiver is
in writing and signed by the party making such waiver. Landlord’s acceptance of
Base Rent or Additional Rent in full or in part following an Event of Default
hereunder shall not be construed as a waiver of such Event of Default. No custom
or practice which may grow up between the parties in connection with the terms
of this Lease shall be construed to waive or lessen either party’s right to
insist upon strict performance of the terms of this Lease, without a written
notice thereof to the other party.
(f) If an Event of Default shall occur, Tenant shall pay to Landlord, on demand,
all expenses incurred by Landlord as a result thereof, including reasonable
attorneys’ fees, court costs and expenses actually incurred.
(g) Tenant expressly waives all of the following: (i) the requirement under
Chapter 83.12 of the Florida Statutes that the plaintiff in his distress for
rent action file a bond payable to the Tenant in at least double the sum
demanded by the plaintiff, it being understood that no bond shall be required in
any such action; (ii) the right of Tenant under Chapter 83.14 of the Florida
Statutes to replevy distrained property; (iii) in the event of suit by or
against Landlord, then the venue of such suit shall be in the County in which
the Building is located, and the Tenant hereby waives for itself whatever rights
it may have in the selection of venue; (iv) trial by jury in connection with the
proceedings or claims brought by either of the parties against the other;
(v) the right of noncompulsory counterclaim in any action brought by Landlord
against Tenant for damages or for possession of the Demised Premises due to
nonpayment of Base Rent or other sums required of Tenant under this Lease; and
(vi) the notice requirement set forth in section 83.20 of the Florida Statutes.
23. Landlord’s Right of Entry. Tenant agrees to permit Landlord and the
authorized representatives of Landlord and of Lender to enter upon the Demised
Premises at all reasonable times for the purposes of inspecting the Demised
Premises and Tenant’s compliance with this Lease, and making any necessary
repairs thereto; provided that, except in the case of an emergency, Landlord
shall give Tenant reasonable prior notice of Landlord’s intended entry upon the
Demised Premises. Nothing herein shall imply any duty upon the part of Landlord
to do any work required of Tenant hereunder, and the performance thereof by
Landlord shall not constitute a waiver of Tenant’s default in failing to perform
it. Landlord shall not be liable for inconvenience, annoyance, disturbance or
other damage to Tenant by reason of making such repairs or the performance of
such work in the Demised Premises or on account of bringing materials, supplies
and equipment into or through the Demised Premises during the course thereof,
and the obligations of Tenant under this Lease shall not thereby be affected;
provided, however, that Landlord shall use reasonable efforts not to disturb or
otherwise interfere with Tenant’s operations in the Demised Premises in making
such repairs or performing such work. Landlord also shall have the right to
enter the Demised Premises at all reasonable times to exhibit the Demised
Premises to any prospective purchaser, mortgagee or tenant thereof.
24. Lender’s Rights.
(a) For purposes of this Lease:
(i) “Lender” as used herein means the holder of a Mortgage;
(ii) “Mortgage” as used herein means any or all mortgages, deeds to secure debt,
deeds of trust or other instruments in the nature thereof which may now or
hereafter affect or encumber Landlord’s title to the Demised Premises, and any
amendments, modifications, extensions or renewals thereof.

 

-14-



--------------------------------------------------------------------------------



 



(b) This Lease and all rights of Tenant hereunder are and shall be subject and
subordinate to the lien and security title of any Mortgage. Tenant recognizes
and acknowledges the right of Lender to foreclose or exercise the power of sale
against the Demised Premises under any Mortgage.
(c) Tenant shall, in confirmation of the subordination set forth in Section
24(b) and notwithstanding the fact that such subordination is self-operative,
and no further instrument or subordination shall be necessary, upon demand, at
any time or times, execute, acknowledge, and deliver to Landlord or to Lender
any and all instruments requested by either of them to evidence such
subordination.
(d) At any time during the Term, Lender may, by written notice to Tenant, make
this Lease superior to the lien of its Mortgage. If requested by Lender, Tenant
shall, upon demand, at any time or times, execute, acknowledge, and deliver to
Lender, any and all instruments that may be necessary to make this Lease
superior to the lien of any Mortgage.
(e) If Lender (or Lender’s nominee, or other purchaser at foreclosure) shall
hereafter succeed to the rights of Landlord under this Lease, whether through
possession or foreclosure action or delivery of a new lease, Tenant shall, if
requested by such successor, attorn to and recognize such successor as Tenant’s
landlord under this Lease without change in the terms and provisions of this
Lease and shall promptly execute and deliver any instrument that may be
necessary to evidence such attornment, provided that such successor shall not be
bound by (i) any payment of Base Rent or Additional Rent for more than one month
in advance, except prepayments in the nature of security for the performance by
Tenant of its obligations under this Lease, and then only if such prepayments
have been deposited with and are under the control of such successor, (ii) any
provision of any amendment to the Lease to which Lender has not consented,
(iii) the defaults of any prior landlord under this Lease, or (iv) any offset
rights arising out of the defaults of any prior landlord under this Lease. Upon
such attornment, this Lease shall continue in full force and effect as a direct
lease between each successor landlord and Tenant, subject to all of the terms,
covenants and conditions of this Lease.
(f) In the event there is a Mortgage at any time during the Term, Landlord
shall, at Tenant’s request, use reasonable efforts to cause the Lender to enter
into a subordination, nondisturbance and attornment agreement with Tenant
reasonably satisfactory to Tenant and consistent with this Section 24.
25. Estoppel Certificate and Financial Statement.
(a) Landlord and Tenant agree, at any time, and from time to time, within
fifteen (15) days after written request of the other, to execute, acknowledge
and deliver a statement in writing in recordable form to the requesting party
and/or its designee certifying that: (i) this Lease is unmodified and in full
force and effect (or, if there have been modifications, that the same is in full
force and effect, as modified), (ii) the dates to which Base Rent, Additional
Rent and other charges have been paid, (iii) whether or not, to the best of its
knowledge, there exists any failure by the requesting party to perform any term,
covenant or condition contained in this Lease, and, if so, specifying each such
failure, (iv) (if such be the case) Tenant has unconditionally accepted the
Demised Premises and is conducting its business therein, and (v) and as to such
additional matters as may be requested, it being intended that any such
statement delivered pursuant hereto may be relied upon by the requesting party
and by any purchaser of title to the Demised Premises or by any mortgagee or any
assignee thereof or any party to any sale-leaseback of the Demised Premises, or
the landlord under a ground lease affecting the Demised Premises.
(b) If Landlord desires to finance, refinance, or sell the Building, Tenant and
all guarantors of Tenant’s obligations hereunder, if any, shall deliver to any
potential lender or purchaser designated by Landlord such financial statements
of Tenant and such guarantors as may be reasonably required by such lender or
purchaser, including but not limited to Tenant’s financial statements for the
past 3 years. All such financial statements shall be received by Landlord and
such lender or purchaser in confidence and shall be used only for the purposes
herein set forth.
26. Landlord Liability. NO OWNER OF THE DEMISED PREMISES, WHETHER OR NOT NAMED
HEREIN, SHALL HAVE LIABILITY HEREUNDER AFTER IT CEASES TO HOLD TITLE TO THE
DEMISED PREMISES. NEITHER LANDLORD NOR ANY OFFICER, DIRECTOR, SHAREHOLDER,
PARTNER OR PRINCIPAL OF LANDLORD, WHETHER DISCLOSED OR UNDISCLOSED, SHALL BE
UNDER ANY PERSONAL LIABILITY WITH RESPECT TO ANY OF THE PROVISIONS OF THIS
LEASE. IN THE EVENT LANDLORD IS IN BREACH OR DEFAULT WITH RESPECT TO LANDLORD’S
OBLIGATIONS OR OTHERWISE UNDER THIS LEASE, TENANT SHALL LOOK SOLELY TO THE
EQUITY OF LANDLORD IN THE BUILDING FOR THE SATISFACTION OF TENANT’S REMEDIES. IT
IS EXPRESSLY UNDERSTOOD AND AGREED THAT LANDLORD’S LIABILITY UNDER THE TERMS,
COVENANTS, CONDITIONS, WARRANTIES AND OBLIGATIONS OF THIS LEASE SHALL IN NO
EVENT EXCEED LANDLORD’S EQUITY INTEREST IN THE BUILDING.
27. Notices. Any notice required or permitted to be given or served by either
party to this Lease shall be deemed given when made in writing, and either
(i) personally delivered, (ii) deposited with the United States Postal Service,
postage prepaid, by registered or certified mail, return receipt requested, or
(iii) delivered by a nationally recognized overnight delivery service providing
proof of delivery,

 

-15-



--------------------------------------------------------------------------------



 



properly addressed to the address set forth in Section 1(m) (as the same may be
changed by giving written notice of the aforesaid in accordance with this
Section 27). If any notice mailed is properly addressed with appropriate postage
but returned for any reason, such notice shall be deemed to be effective notice
and to be given on the date of mailing. Any notice required or permitted to be
given or served by Landlord or Tenant to this Lease may be given by either an
agent, law firm or attorney acting on behalf of Landlord or Tenant.
28. Brokers. Tenant represents and warrants to Landlord that, except for those
parties set forth in Section 1(o) (the “Brokers”), Tenant has not engaged or had
any conversations or negotiations with any broker, finder or other third party
concerning the leasing of the Demised Premises to Tenant who would be entitled
to any commission or fee based on the execution of this Lease. Tenant hereby
further represents and warrants to Landlord that Tenant is not receiving and is
not entitled to receive any rebate, payment or other remuneration, either
directly or indirectly, from the Brokers, and that it is not otherwise sharing
in or entitled to share in any commission or fee paid to the Brokers by Landlord
or any other party in connection with the execution of this Lease, either
directly or indirectly. Tenant hereby indemnifies Landlord against and from any
claims for any brokerage commissions (except those payable to the Brokers, all
of which are payable by Landlord pursuant to a separate agreement) and all
costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys’ fees and expenses, for any breach of the
foregoing. The foregoing indemnification shall survive the termination of this
Lease for any reason.
29. Assignment and Subleasing.
(a) Tenant may not assign, mortgage, pledge, encumber or otherwise transfer this
Lease, or any interest hereunder, or sublet the Demised Premises, in whole or in
part, without on each occasion first obtaining the prior express written consent
of Landlord, which consent Landlord shall not unreasonably withhold. Any change
in control of Tenant resulting from a merger, consolidation, stock transfer or
asset sale shall be considered an assignment or transfer which requires
Landlord’s prior written consent. For purposes of this Section 29, by way of
example and not limitation, Landlord shall be deemed to have reasonably withheld
consent if Landlord determines (i) that the prospective assignee or subtenant is
not of a financial strength similar to Tenant as of the Lease Date, (ii) that
the prospective assignee or subtenant has a poor business reputation, (iii) that
the proposed use of the Demised Premises by such prospective assignee or
subtenant (including, without limitation, a use involving the use or handling of
Hazardous Substances) will negatively affect the value or marketability of the
Building or the Project or (iv) that the prospective assignee or subtenant is a
current tenant in the Project or is a bona-fide third-party prospective tenant.
(b) If Tenant desires to assign this Lease or sublet the Demised Premises or any
part thereof, Tenant shall give Landlord written notice no later than forty-five
(45) days in advance of the proposed effective date of any proposed assignment
or sublease, specifying (i) the name and business of the proposed assignee or
sublessee, (ii) the amount and location of the space within the Demised Premises
proposed to be subleased, (iii) the proposed effective date and duration of the
assignment or subletting and (iv) the proposed rent or consideration to be paid
to Tenant by such assignee or sublessee. Tenant shall promptly supply Landlord
with financial statements and other information as Landlord may reasonably
request to evaluate the proposed assignment or sublease. Landlord shall have a
period of thirty (30) days following receipt of such notice and other
information requested by Landlord within which to notify Tenant in writing that
Landlord elects: (i) to terminate this Lease as to the space so affected as of
the proposed effective date set forth in Tenant’s notice, in which event Tenant
shall be relieved of all further obligations hereunder as to such space, except
for obligations under Sections 11 and 28 and all other provisions of this Lease
which expressly survive the termination hereof; or (ii) to permit Tenant to
assign or sublet such space; provided, however, that, if the rent rate agreed
upon between Tenant and its proposed subtenant is greater than the rent rate
that Tenant must pay Landlord hereunder for that portion of the Demised
Premises, or if any consideration shall be promised to or received by Tenant in
connection with such proposed assignment or sublease (in addition to rent), then
one half (1/2) of such excess rent and other consideration (after payment of
brokerage commissions, attorneys’ fees and other disbursements reasonably
incurred by Tenant for such assignment and subletting if acceptable evidence of
such disbursements is delivered to Landlord) shall be considered Additional Rent
owed by Tenant to Landlord, and shall be paid by Tenant to Landlord, in the case
of excess rent, in the same manner that Tenant pays Base Rent and, in the case
of any other consideration, within ten (10) business days after receipt thereof
by Tenant; or (iii) to refuse, in Landlord’s reasonable discretion (taking into
account all relevant factors including, without limitation, the factors set
forth in the Section 29(a) above), to consent to Tenant’s assignment or
subleasing of such space and to continue this Lease in full force and effect as
to the entire Demised Premises. If Landlord should fail to notify Tenant in
writing of such election within the aforesaid thirty (30) day period, Landlord
shall be deemed to have elected option (iii) above. Tenant agrees to reimburse
Landlord for reasonable legal fees and any other reasonable costs incurred by
Landlord in connection with any requested assignment or subletting, and such
payments shall not be deducted from the Additional Rent owed to Landlord
pursuant to subsection (ii) above. Tenant shall deliver to Landlord copies of
all documents executed in connection with any permitted assignment or
subletting, which documents shall be in form and substance reasonably
satisfactory to Landlord and which shall require such assignee to assume
performance of all terms of this Lease on Tenant’s part to be performed.

 

-16-



--------------------------------------------------------------------------------



 



(c) No acceptance by Landlord of any rent or any other sum of money from any
assignee, sublessee or other category of transferee shall be deemed to
constitute Landlord’s consent to any assignment, sublease, or transfer.
Permitted subtenants or assignees shall become liable directly to Landlord for
all obligations of Tenant hereunder, without, however, relieving Tenant of any
of its liability hereunder. No such assignment, subletting, occupancy or
collection shall be deemed the acceptance of the assignee, tenant or occupant,
as Tenant, or a release of Tenant from the further performance by Tenant of
Tenant’s obligations under this Lease. Any assignment or sublease consented to
by Landlord shall not relieve Tenant (or its assignee) from obtaining Landlord’s
consent to any subsequent assignment or sublease.
30. Termination or Expiration.
(a) No termination of this Lease prior to the normal ending thereof, by lapse of
time or otherwise, shall affect Landlord’s right to collect rent for the period
prior to termination thereof. Notwithstanding anything to the contrary contained
herein, if this Lease is rejected in any bankruptcy action or proceeding filed
by or against Tenant, and the effective date of rejection is on or after the
date upon which that month’s Rent is due and owing, then the Rent owing under
this Lease for the month during which the effective date of such rejection
occurs shall be due and payable in full and shall not be prorated.
(b) At the expiration or earlier termination of the Term of this Lease, Tenant
shall surrender the Demised Premises and all improvements, alterations and
additions thereto, and keys therefor to Landlord, clean and neat, and in the
same condition as at the Lease Commencement Date, excepting normal wear and
tear, condemnation and casualty other than that required to be insured against
by Tenant hereunder.
(c) If Tenant remains in possession of the Demised Premises after expiration of
the Term, with or without Landlord’s acquiescence and without any express
agreement of the parties, Tenant shall be a tenant-at-sufferance at the greater
of (i) two hundred percent (200%) of the then current fair market base rental
value of the Demised Premises or (ii) two hundred percent (200%) of the Base
Rent in effect at the end of the Term. Tenant shall also continue to pay all
other Additional Rent due hereunder. Notwithstanding the foregoing, there shall
be no renewal of this Lease by operation of law or otherwise, and, in addition
to and without limiting such rights and remedies as may be available to Landlord
at law or in equity as a result of Tenant’s holding over beyond the Term,
Landlord shall be entitled to exercise any and all rights and remedies available
to Landlord in respect of an Event of Default hereunder (it being agreed that
any such holdover shall be deemed an immediate Event of Default hereunder). In
addition to the foregoing, Tenant shall be liable for all damages, direct and
consequential, incurred by Landlord as a result of such holdover. No receipt of
money by Landlord from Tenant after the termination of this Lease or Tenant’s
right of possession of the Demised Premises shall reinstate, continue or extend
the Term or Tenant’s right of possession. The provisions of this subsection
30(c) shall survive the expiration of the Term.
31. Relocation. Upon sixty (60) days advance written notice from Landlord to
Tenant, Tenant agrees to relocate to other space in the Building or Project
designated by Landlord (the “New Space”), provided: (i) the New Space is of
similar size and similar configuration to the Demised Premises; (ii) Landlord
shall pay all reasonable out-of-pocket expenses in moving Tenant, its property
and equipment into the New Space; and (iii) Landlord shall, at its sole cost,
renovate or alter the New Space to conform substantially with the Demised
Premises. If Landlord moves Tenant to the New Space, every term and condition of
this Lease shall remain in full force and effect, except the Base Rent and
Additional Rent shall be adjusted pro rata to reflect any decrease or increase
in the square footage of the Demised Premises, and the New Space shall
thereafter be deemed to be the Demised Premises as though Tenant had entered
into an express written amendment of this Lease with respect thereto.
32. Late Payments. In the event any installment of rent, inclusive of Base Rent,
or Additional Rent or other sums due hereunder, if any, is not paid within five
(5) days after the due date therefor, Tenant shall pay an administrative fee
(the “Administrative Fee”) equal to five percent (5%) of such past due amount,
plus interest on the amount past due at the lesser of (i) the maximum interest
rate allowed by law or (ii) a rate of fifteen percent (15%) per annum (the
“Interest Rate”), in order to defray the additional expenses incurred by
Landlord as a result of such late payment. The Administrative Fee is in addition
to, and not in lieu of, any of the Landlord’s remedies hereunder.
33. Rules and Regulations. Tenant agrees to abide by the rules and regulations
set forth on Exhibit D attached hereto, as well as other rules and regulations
reasonably promulgated by Landlord from time to time, so long as such other
rules and regulations do not materially and adversely affect the rights of
Tenant hereunder.
34. Quiet Enjoyment. So long as Tenant has not committed an Event of Default
hereunder, Landlord agrees that Tenant shall have the right to quietly use and
enjoy the Demised Premises for the Term.
35. Miscellaneous.
(a) The parties hereto hereby covenant and agree that Landlord shall receive the
Base Rent, Additional Rent and all other sums payable by Tenant hereinabove
provided as net income from the Demised Premises, without any abatement (except
as set forth in Section 20 and Section 21), reduction, set-off, counterclaim,
defense or deduction whatsoever.

 

-17-



--------------------------------------------------------------------------------



 



(b) If any clause or provision of this Lease is determined to be illegal,
invalid or unenforceable under present or future laws effective during the Term,
then and in that event, it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby, and that in lieu of such
illegal, invalid or unenforceable clause or provision there shall be substituted
a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.
(c) All rights, powers, and privileges conferred hereunder upon the parties
hereto shall be cumulative, but not restrictive to those given by law.
(d) TIME IS OF THE ESSENCE OF THIS LEASE.
(e) No failure of Landlord or Tenant to exercise any power given Landlord or
Tenant hereunder or to insist upon strict compliance by Landlord or Tenant with
its obligations hereunder, and no custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of Landlord’s or Tenant’s rights
to demand exact compliance with the terms hereof.
(f) This Lease contains the entire agreement of the parties hereto as to the
subject matter of this Lease and no prior representations, inducements, letters
of intent, promises or agreements, oral or otherwise, between the parties not
embodied herein shall be of any force and effect. Any future amendment to this
Lease must be in writing and signed by the parties hereto. The masculine (or
neuter) pronoun, singular number shall include the masculine, feminine and
neuter gender and the singular and plural number.
(g) This contract shall create the relationship of landlord and tenant between
Landlord and Tenant; no estate shall pass out of Landlord; Tenant has a
usufruct, not subject to levy and sale, and not assignable by Tenant except as
expressly set forth herein.
(h) Under no circumstances shall Tenant have the right to record this Lease or a
memorandum thereof.
(i) The captions of this Lease are for convenience only and are not a part of
this Lease, and do not in any way define, limit, describe or amplify the terms
or provisions of this Lease or the scope or intent thereof.
(j) This Lease may be executed in multiple counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same agreement.
(k) This Lease shall be interpreted under the laws of the State where the
Demised Premises are located.
(l) The parties acknowledge that this Lease is the result of negotiations
between the parties, and in construing any ambiguity hereunder no presumption
shall be made in favor of either party. No inference shall be made from any item
which has been stricken from this Lease other than the deletion of such item.
36. Special Stipulations. The Special Stipulations, if any, attached hereto as
Exhibit C, are incorporated herein and made a part hereof, and to the extent of
any conflict between the foregoing provisions and the Special Stipulations, the
Special Stipulations shall govern and control.
37. Lease Date. For purposes of this Lease, the term “Lease Date” shall mean the
later date upon which this Lease is signed by Landlord and Tenant.
38. Authority. If Tenant is not a natural person, Tenant shall cause its
corporate secretary or general partner, as applicable, to execute the
certificate attached hereto as Exhibit E. Tenant is authorized by all required
corporate or partnership action to enter into this Lease and the individual(s)
signing this Lease on behalf of Tenant are each authorized to bind Tenant to its
terms.
39. No Offer Until Executed. The submission of this Lease by Landlord to Tenant
for examination or consideration does not constitute an offer by Landlord to
lease the Demised Premises and this Lease shall become effective, if at all,
only upon the execution and delivery thereof by Landlord and Tenant. Execution
and delivery of this Lease by Tenant to Landlord constitutes an offer to lease
the Demised Premises on the terms contained herein. The offer by Tenant will be
irrevocable until 6:00 p.m. Eastern time for fifteen (15) days after the date of
execution of this Lease by Tenant and delivery to Landlord.
40. Radon Disclosure. Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities may present health
risks to persons who are exposed to it over a period of time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from your county public health unit.
41. Joint and Several Liability. Where more than one person or entity constitute
a party to this Lease the liability hereunder of such persons or entities shall
be joint and several.

 

-18-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have hereunto set their hands under
seals, the day and year first above written.

                      LANDLORD:        
Date: Sept. 7, 2006
                    INDUSTRIAL PROPERTY FUND III, L.P., a Georgia     limited
partnership
 
                    By:   IPF-GP III, LLC, a Delaware limited liability        
company, its sole general partner
 
                        By:   Industrial Properties America — GP, LLC, a        
    Delaware limited liability company, its sole             member
 
               
 
          By:   IDI-GP, Inc., a Georgia corporation, its
 
              managing member

                      /s/ Tony Davis           By:   /s/ Timothy J. Gunter      
       
Witness (print name):
  Tony Davis           Name:   Timothy J. Gunter
 
                   
 
              Title:   President
 
                   
 
                   
/s/ Mona L. Hand
                                     
Witness (print name):
  Mona L. Hand                
 
                   
 
                    /s/ Tony Davis           Attest:   /s/ Greg J. Ryan        
     
Witness (print name):
  Tony Davis           Name:   Greg J. Ryan
 
                   
 
              Title:   Assistant Secretary
 
                   
 
                    /s/ Mona L. Hand               [CORPORATE SEAL]            
     
Witness (print name):
  Mona L. Hand                
 
                   

 

-19-



--------------------------------------------------------------------------------



 



                                  TENANT:    
Date: August 29, 2006
                            NATIONSHEALTH, INC., a Delaware corporation
/s/ Adelaida Savard
                                      Witness (print name):   Adelaida Savard  
    By:   /s/ Robert E. Tremain                  
 
              Name:   Robert E. Tremain
 
                   
 
              Title:   COO
 
                   
 
                   
/s/ Lynette M. Crespo
                                     
Witness (print name):
  Lynette M. Crespo                
 
                   
 
                   
/s/ Adelaida Savard
                                     
Witness (print name):
  Adelaida Savard                
 
                                Attest:   /s/ T. Blomer                  
 
              Name:   T. Blomer
 
                   
/s/ Lynette M. Crespo
              Title:   V.P. Reg. Affairs                  
Witness (print name):
  Lynette M. Crespo                
 
                   
 
                  [CORPORATE SEAL]

 

                                  TENANT:    
Date: August 29, 2006
               
 
                                UNITED STATES PHARMACEUTICAL GROUP, L.L.C.,    
        a Delaware limited liability company
 
                    /s/ Adelaida Savard           By:   /s/ Robert E. Tremain  
           
Witness (print name):
  Adelaida Savard           Name:   Robert E. Tremain
 
                   
 
              Title:   COO
 
                   
 
                   
/s/ Lynette M. Crespo
                                     
Witness (print name):
  Lynette M. Crespo                
 
                   

                     
/s/ Adelaida Savard
                                     
Witness (print name):
  Adelaida Savard       Attest:   /s/ T. Blomer                  
 
              Name:   T. Blomer
 
                   
 
              Title:   V.P. Reg. Affairs
 
                   
 
                   
/s/ Lynette M. Crespo
                                     
Witness (print name):
  Lynette M. Crespo               [CORPORATE SEAL]
 
                   

 

-20-



--------------------------------------------------------------------------------



 



ATTESTATION
Landlord — Partnership:
STATE OF          Georgia         
COUNTY OF      DeKalb          
BEFORE ME, a Notary Public in and for said County, personally appeared      
Timothy J. Gunter       and      Greg J. Ryan     , known to me to be the
person(s) who, as      President      and      Asst. Secretary     ,
respectively, of IDI-GP, Inc., a Georgia corporation, signed the same, and
acknowledged to me that they did so sign said instrument in the name and upon
behalf of said corporation, in its capacity as the managing member of Industrial
Properties America-GP, LLC, a Delaware limited liability company, in its
capacity as the sole member of IPF-GP III, LLC, a Delaware limited liability
company, in its capacity as the sole general partner of Landlord, that the same
is their free act and deed and they were duly authorized thereunto by the
corporation and the partnership.
IN TESTIMONY WHEREOF, I have hereunto subscribed my name, and affixed my
official seal, this      7th      day of      Sept.     , 2006.

                  /s/ Charlotte Robinson       Notary Public

      My Commission Expires:

[Notary Stamp]     

 

-21-



--------------------------------------------------------------------------------



 



ATTESTATION
Tenant — Corporation:
STATE OF          Florida                
COUNTY OF      Broward              
BEFORE ME, a Notary Public in and for said County, personally appeared
     Robert Tremain      and      Tyrina Blomer     , known to me to be the
person(s) who, as      COO      and      V.P. Reg. Affairs     , respectively,
of NationsHealth, Inc., the corporation which executed the foregoing instrument
in its capacity as Tenant, signed the same, and acknowledged to me that they did
so sign said instrument in the name and upon behalf of said corporation as
officers of said corporation, that the same is their free act and deed as such
officers, respectively, and they were duly authorized thereunto by its board of
directors; and that the seal affixed to said instrument is the corporate seal of
said corporation.
IN TESTIMONY WHEREOF, I have hereunto subscribed my name, and affixed my
official seal, this      29th      day of      August     , 2006.

                  /s/ Lynette M. Crespo       Notary Public           

     
 
  [Notary Stamp]

 

-22-



--------------------------------------------------------------------------------



 



EXHIBIT A
Demised Premises
 

 

a-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Hazardous Materials Management Plan
 

 

b-1



--------------------------------------------------------------------------------



 



Exhibit 10.4
EXHIBIT C
Special Stipulations
The Special Stipulations set forth herein are hereby incorporated into the body
of the lease to which these Special Stipulations are attached (the “Lease”), and
to the extent of any conflict between these Special Stipulations and the
preceding language, these Special Stipulations shall govern and control.
1. Environmental Matters — Hazardous Materials Management Plan.
(a) The term “Environmental Laws”, as defined in Section 16 of the Lease shall
be deemed to include that certain Hazardous Materials Management Plan for Weston
Park of Commerce, prepared by Higgins Engineering Inc., dated August 1989
attached hereto as Exhibit B and incorporated herein (the “Plan”).
(b) As of the Lease Date, Tenant [CHOOSE ONE: believes/does not believe] that
Tenant’s use of the Demised Premises would involve the use, storage or
generation of hazardous materials as described in the Plan. If, as of the Lease
Date or at any time during the Term, Tenant’s use of the Demised Premises
involves the use, storage or generation of hazardous materials as described in
the Plan, Tenant shall, at Tenant’s sole cost and expense, (i) within ten
(10) days thereafter, designate a Facility Safety Officer (as described in the
Plan) and notify Landlord of the name and address of such Facility Safety
Officer and (ii) otherwise promptly comply with all applicable provisions of the
Plan, including, but not limited to, management activities, design and operating
standards and emergency response provisions. Each year, Landlord or the
Association (as defined in the Plan) may deliver a questionnaire to Tenant to
facilitate reporting requirements under the Plan. Within twenty (20) days of
delivery of the questionnaire to Tenant, Tenant shall complete and execute the
questionnaire and return the questionnaire to Landlord or other party designated
by Landlord.
(c) Landlord shall have the right, at Tenant’s sole cost and expense, to conduct
such independent auditing, monitoring and reporting to ensure Tenant’s
compliance with the Plan, as Landlord may deem advisable from time to time. If
possible, all costs and expenses incurred as a result of such independent
auditing, monitoring and reporting shall be billed directly to Tenant and Tenant
shall promptly pay such costs and expenses. Any costs and expenses incurred as a
result of such independent auditing, monitoring and reporting that are not
billed directly to Tenant shall be billed to Tenant by Landlord at Landlord’s
actual cost. In the event any independent auditing, monitoring or reporting is
performed to ensure not only Tenant’s compliance with the Plan, but any other
tenant’s compliance with the Plan, the costs and expenses of such independent
auditing, monitoring or reporting shall be borne equally by Tenant and such
other tenant. Regardless of whether Landlord inspects or audits Tenant’s
operations, Landlord shall not be liable for Tenant’s violation of the Plan and
Tenant’s indemnity of Landlord in Section 16 of the Lease shall apply to any
claim or liability against Landlord arising out of Tenant’s failure to comply
with the Plan.
2. Parking: During the Term, Landlord shall make available to Tenant, it’s
employees, customers and visitors forty (40) automobile parking spaces (on an
unassigned, non- exclusive basis) in the parking areas of the Building. Such
parking shall be at no additional cost to Tenant.

 

c-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Rules and Regulations
These Rules and Regulations have been adopted by Landlord for the mutual benefit
and protection of all the tenants of the Building in order to insure the safety,
care and cleanliness of the Building and the preservation of order therein.
1. The sidewalks shall not be obstructed or used for any purpose other than
ingress and egress. No tenant and no employees of any tenant shall go upon the
roof of the Building without the consent of Landlord.
2. No awnings or other projections shall be attached to the outside walls of the
Building.
3. The plumbing fixtures shall not be used for any purpose other than those for
which they were constructed, and no sweepings, rubbish, rags or other
substances, including Hazardous Substances, shall be thrown therein.
4. No tenant shall cause or permit any objectionable or offensive odors to be
emitted from the Demised Premises.
5. The Demised Premises shall not be used for (i) an auction, “fire sale”,
“liquidation sale”, “going out of business sale” or any similar such sale or
activity, (ii) lodging or sleeping, or (iii) any immoral or illegal purposes.
6. No tenant shall make, or permit to be made any unseemly or disturbing noises,
sounds or vibrations or disturb or interfere with tenants of this or neighboring
buildings or premises or those having business with them.
7. Each tenant must, upon the termination of this tenancy, return to the
Landlord all keys of stores, offices, and rooms, either furnished to, or
otherwise procured by, such tenant, and in the event of the loss of any keys so
furnished, such tenant shall pay to the Landlord the cost of replacing the same
or of changing the lock or locks opened by such lost key if Landlord shall deem
it necessary to make such change.
8. Canvassing, soliciting and peddling in the Building and the Project are
prohibited and each tenant shall cooperate to prevent such activity.
9. Landlord will direct electricians as to where and how telephone or telegraph
wires are to be introduced. No boring or cutting for wires or stringing of wires
will be allowed without written consent of Landlord. The location of telephones,
call boxes and other office equipment affixed to the Demised Premises shall be
subject to the approval of Landlord.
10. Parking spaces associated with the Building are intended for the exclusive
use of passenger automobiles. Except for intermittent deliveries, no vehicles
other than passenger automobiles may be parked in a parking space (other than
spaces expressly designated on the Plans for truck parking) without the express
written permission of Landlord. Trucks may be parked only in truck dock
positions and in other paved areas expressly designated for such purpose in the
Plans. Trailers may be parked only in paved areas expressly designated for such
purpose in the Plans. Neither trucks nor trailers may be parked or staged in
(i) areas adjacent to truck docks, serving any portion of the Building, which
are intended by Landlord for truck maneuvering or (ii) any driveway, drive aisle
or other paved area which provides ingress or egress for cars or trucks to or
from any portion of the Building or any street adjoining the Building.
11. No tenant shall use any area within the Project for storage purposes other
than the interior of the Demised Premises.

 

d-1



--------------------------------------------------------------------------------



 



Exhibit 10.4
EXHIBIT E
CERTIFICATE OF AUTHORITY
CORPORATION
The undersigned, Secretary of NationsHealth, Inc., a Delaware corporation
(“Tenant”), hereby certifies as follows to Industrial Property Fund III, L.P., a
Georgia limited partnership (“Landlord”), in connection with Tenant’s proposed
lease of premises in Building D, at Weston Business Center, Broward County,
Florida (the “Premises”):
1. Tenant is duly organized, validly existing and in good standing under the
laws of the State of Delaware, and duly qualified to do business in the State of
Florida.
2. That the following named persons, acting individually, are each authorized
and empowered to negotiate and execute, on behalf of Tenant, a lease of the
Premises and that the signature opposite the name of each individual is an
authentic signature:

          GLENN M. PARKER   CHIEF EXECUTIVE OFFICER   /s/ Glenn M. Parker      
    (name)   (title)   (signature)           TIMOTHY FAIRBANKS   CHIEF FINANCIAL
OFFICER   /s/ Timothy Fairbanks           (name)   (title)   (signature)        
  ROBERT E. TREMAIN   CHIEF OPERATING OFFICER   /s/ Robert E. Tremain          
(name)   (title)   (signature)

3. That the foregoing authority was conferred upon the person(s) named above by
the Board of Directors of Tenant, at a duly convened meeting held
     8-31     , 2004.

                  /s/ Timothy Fairbanks       Secretary          [CORPORATE
SEAL]  

CERTIFICATE OF AUTHORITY
COMPANY
The undersigned, Secretary of NationsHealth, Inc., a Delaware corporation
(“Tenant”), hereby certifies as follows to Industrial Property Fund III, L.P., a
Georgia limited partnership (“Landlord”), in connection with Tenant’s proposed
lease of premises in Building D, at Weston Business Center, Broward County,
Florida (the “Premises”):
1. Tenant is duly organized, validly existing and in good standing under the
laws of the State of Delaware, and duly qualified to do business in the State of
Florida.
2. That the following named persons, acting individually, are each authorized
and empowered to negotiate and execute, on behalf of Tenant, a lease of the
Premises and that the signature opposite the name of each individual is an
authentic signature:

          GLENN M. PARKER   CHIEF EXECUTIVE OFFICER   /s/ Glenn M. Parker      
    (name)   (title)   (signature)           TIMOTHY FAIRBANKS   CHIEF FINANCIAL
OFFICER   /s/ Timothy Fairbanks           (name)   (title)   (signature)        
  ROBERT E. TREMAIN   CHIEF OPERATING OFFICER   /s/ Robert E. Tremain          
(name)   (title)   (signature)

3. That the foregoing authority was conferred upon the person(s) named above by
the Board of Directors of Tenant, at a duly convened meeting held
     8-31     , 2004.

                  /s/ Timothy Fairbanks       Secretary          [CORPORATE
SEAL]  

 

e-1